PER CURIAM:
Tommy Henderson appeals the district court’s order denying his “Motion to Reopen Case and Dismiss Indictment.” We have reviewed the record and find no re*233versible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Henderson, No. 2:02-cr-00826-PMD (D.S.C. Sept. 21, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.